Exhibit 10.1

 

STOCK SURRENDER AGREEMENT

 

This STOCK SURRENDER AGREEMENT (the “Agreement”) dated as of May 11, 2015, by
and among the individuals listed on Schedule A (each a “Shareholder” and
collectively, “Shareholders”) and VAPE Holdings, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Shareholders are current officers, directors and/or employees of
the Company;

 

WHEREAS, on January 6, 2015 and January 27, 2015, as applicable, the
Shareholders were transferred an aggregate of 440,625 shares of common stock,
par value $0.00001 per share (the “Common Stock”) pursuant to a settlement
agreement with certain other shareholders of the Company;

 

WHEREAS, each Shareholder desires to surrender his legal right, title and
interest in the number of shares of Common Stock set forth opposite his name on
Schedule A hereto, which shares total 440,625 (the “Shares”) to the Company
which will be held by the Company as treasury stock;

          

NOW, THEREFORE, in consideration of the promises and mutual covenants,
agreements, representations and warranties herein contained, the parties hereto
agree as follows:

 

1. Surrender of Shares. Subject to the terms and conditions of this Agreement,
as of the date first above written, Shareholders hereby surrender all legal
right, title and interest in the Shares to the Company to be held by the Company
as treasury stock. The Shareholders shall receive no consideration for the
surrendered Shares.

 

2. Further Assurances. After the date hereof, Shareholders agree to take any and
all actions necessary to surrender the Shares to the Company.

 

3. Acknowledgements. The parties hereto acknowledge and agree that the intent
and purpose of the transaction contemplated by this Agreement is not to hinder
or defraud any creditor of Shareholders.

 

4. Entire Agreement: Amendments. This Agreement contains, and is intended as, a
complete statement of all the terms of the arrangements between the parties with
respect to the matters provided for and supersedes any and all prior agreements,
arrangements and understandings between the parties with respect to the matters
provided for herein. No alteration, waiver, amendment, change or supplement
hereto shall be binding or effective unless the same is set forth in writing,
signed by the parties hereto or a duly authorized representative thereof.

 

5. Notices. Any notices required or permitted to be given under this Agreement
shall be in writing, signed by the party giving such notice and shall be deemed
duly given when sent by registered or certified mail return receipt requested,
to the other parties hereto at such parties address set forth on the signature
page hereto or at such other address as such parties shall designate by similar
notice to the other parties. 

 

6. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without giving
effect to principles of conflicts of law or choice of law. Each Shareholders and
the Company hereby agree that the state and federal courts located in Los
Angeles, California, shall have exclusive jurisdiction and venue over all
actions relating to this Agreement.

 

[Signatures on following page]

 



 

 



 

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the day
and year first above written.

 

  VAPE HOLDINGS, INC.            By:        Name:   Kyle Tracey   Title:   CEO  
      SHAREHOLDERS           Kyle Tracey             Benjamin Beaulieu         
    Joe Andreae   



 



 

 

 

Schedule A

 



Shareholder  Number of Shares to be Transferred to the Company  Kyle Tracey 
 100,000  Benjamin Beaulieu   170,312  Joe Andreae   170,313  Total   440,625 

 

 

 



 

